Case 19-06295-dd        Doc 7    Filed 12/03/19 Entered 12/03/19 10:01:07           Desc Main
                                  Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

In Re:                                      )    Bankruptcy Case No. 19-06295-dd
                                            )
Vivian Ann Williams,                        )    Chapter 13
                                            )
                       Debtor.              )
                                            )

         NOTICE OF ENTRY OF APPEARANCE and REQUEST FOR SERVICE

TO: CLERK OF COURT, DEBTORS, DEBTORS’ COUNSEL, AND CHAPTER 13

TRUSTEE:

               Please take notice that the undersigned attorneys in the law firm of Nelson

Mullins Riley & Scarborough LLP, do hereby give notice of the appearance of this firm on

behalf of Sumter Habitat for Humanity, Inc. (“Habitat”). This notice of appearance is being

filed in accordance with Bankruptcy Rule 9010.

               The Clerk of Court, and any other party that the Court may direct to send

notices, is hereby requested that this law firm be shown on the master mailing matrix and any

shortened matrix that may be in existence, or that may be created in the future.

         Debtors’ counsel and the Chapter 13 Trustee are hereby requested to serve upon the

undersigned all pleadings, documents and papers to which Habitat may be a party in interest.

                                  NELSON MULLINS RILEY & SCARBOROUGH L.L.P.

                                  By: s/Graham S. Mitchell
                                  Graham S. Mitchell
                                  Federal Bar No. 11763
                                  E-Mail: graham.mitchell@nelsonmullins.com
                                  1320 Main Street/ 17th Floor
                                  Attorneys for Sumter Habitat for Humanity, Inc.
Columbia, SC
December 3, 2019
 Case 19-06295-dd        Doc 7    Filed 12/03/19 Entered 12/03/19 10:01:07             Desc Main
                                   Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I the undersigned administrative assistant with the law offices of Nelson Mullins Riley &

Scarborough LLP, attorneys for Sumter Habitat for Humanity, Inc., do hereby certify that I have

served all parties in this action with a copy of the pleading hereinbelow specified by either mailing

a copy of the same by United States Mail, postage prepaid, or electronic service through the

court's CM/ECF case filing system to the following:

Pleading:              Notice of Entry of Appearance and Request for Service

Parties Served:
                       Vivian Ann Williams
                       1180 Habitat Drive
                       Sumter, SC 29153

                       J. Carolyn Stringer
                       PO Box 25345
                       Columbia, SC 29224-5345
                       Attorney for Debtor

                       U.S. Trustee’s Office
                       Strom Thurmond Federal Building
                       1835 Assembly Street, Suite 953
                       Columbia, SC 29201

                       Pamela Simmons-Beasley, Trustee
                       250 Berryhill Road, Suite 402
                       Columbia, SC 29210

                                                      /s/ Stephanie Arnold
                                                      Stephanie Arnold, Administrative Assistant


Columbia, South Carolina
December 3, 2019




                                                 2
